Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:   
Claim 3 in line 3 recites in part “the elastic tapered protrusions is” and in lines 4-5 “configured to supports”.
Claim 8 objected to because of the following informalities:   
Claim 8 in line 3 recites in part “the elastic tapered protrusions is” and in line 4 “configured to supports”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8, 10-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (CN 205942231, hereinafter referred to as “Lee”) in view of Chen (CN 205618946, hereinafter referred to as “Chen”).    
Regarding claim 1, Lee discloses a handheld anti-shake stabilizer (Fig. 1, self-shooting stabilizer), comprising: a bracket (Fig. 3, frame 51); a horizontal balance piece (see annotated figure A below); an upper support piece (Fig. 3, upper locator 53) arranged on an inner top portion of the bracket (Fig. 3, 53 arranged at inner top portion of 51); and a lower support piece (Fig. 3, lower locating device 52) arranged on an inner bottom portion of the bracket (Fig. 3, 52 arranged at inner bottom portion of 51); wherein an upper connecting portion is arranged on a top portion of the bracket (see annotated figure A below) and a lower connecting portion is arranged on a bottom portion of the bracket (see annotated figure A below); the horizontal balance piece (see annotated figure A below) comprises a connecting piece arranged in the bracket (see annotated figure A below) and a connecting rod (see annotated figure B below) connected to the connecting piece (see annotated figure B below) and extending to an outside of the bracket (see annotated figure B below and Fig.3); an upper portion of the connecting piece (see annotated figure A below)  comprises a first groove (see annotated figure C below); an inner wall of the first groove is a smooth curved surface (Figs 1 and 2); a lower portion of the connecting piece (annotated figure A below adjacent to lower locating device 52) comprises a second groove (due to the shape of the circular stabilizer disk 31 of having a hollowed center region, as shown by Fig. 2, a second groove is also formed); ……….; the lower end of the upper support piece abuts against the first groove to fit with the inner wall of the first groove (Fig. 1); an upper portion of the lower support piece comprises a tapered protrusion configured to abut against a bottom portion of the second groove (see annotated Figure D below).  
Annotated Figure A from Fig. 3 of Lee

    PNG
    media_image1.png
    715
    765
    media_image1.png
    Greyscale


Annotated Figure B from Fig. 2 of Lee

    PNG
    media_image2.png
    729
    350
    media_image2.png
    Greyscale

Annotated Figure C from Fig. 1 of Lee

    PNG
    media_image3.png
    692
    315
    media_image3.png
    Greyscale

Annotated Figure D from partial view of Fig. 3 of Lee

    PNG
    media_image4.png
    803
    1381
    media_image4.png
    Greyscale

However, Lee fails to disclose that the taper protrusion of the lower support piece as being an elastic taper protrusion, and a lower end of the upper support piece is a spherical surface.
Nevertheless, Lee describes that the stabilizer 5 including the upper locator 53 and the lower locator 52 are designed for the functionality of positioning the mounted smartphone/camera during usages, serving as part of gimbal mechanism/operation, thus because of repeated back and forth stabilization (angular) movements of the upper and lower locators 53, 52 at stabilizing disk 31 of the stabilizing handle 3 during gimbal operation, it would make sense to make the taper protrusion at lower locating device 52 to be elastic for the sake of providing cushioning and dampening to achieve improved gimbal stability during repeated back and forth movements for gimbal operation. As a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to make the taper protrusion to be an elastic tapered protrusion. 
Meanwhile, Chen teaches a lower end of the upper support piece is a spherical surface (Chen, being of same analogous art of handheld smartphone/camera stabilizer stick with handle, teaches in Fig. 3 that bottom end of rotating shaft post 321 has a spherical surface). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by Chen based on the following rationales: (a) because Lee lacks sufficient structural details and being vague on the upper support piece, the lower support piece, and the horizontal balance piece, especially relating to that of the structures of groove(s) and ends thereof (serving as important features for gimbal operation), thus the more detailed structural features taught by Chen having upper support piece, the lower support piece, and the connecting piece serving as gimbal function are useful for adaptation; (b) principle of operation of Lee and Chen are substantially the same or very similar, thus Lee and Chen can be easily combined.

Regarding claim 2, Lee alone fails to disclose wherein the upper support piece comprises a mounting seat mounting on the bracket and an upper abutting rod fixed on the mounting seat; a lower end surface of the upper abutting rod is the spherical surface.  
However, Lee as modified by Chen teaches wherein the upper support piece (Lee:  annotated figure A above) comprises a mounting seat (Chen: Fig. 3, fixing head 32) mounting on the bracket (Chen: Fig. 3,  bracket/connecting portion 33) and an upper abutting rod fixed on the mounting seat (Chen Fig. 3, upper abutting rod/rotating shaft post 321 fixed on fixing head 32); a lower end surface of the upper abutting rod is the spherical surface (Fig .3, lower end surface of shaft post 321 is spherical).  
Regarding claim 3, Lee alone fails to disclose wherein the lower support piece comprises an elastic lower support cover arranged on the inner bottom portion of the bracket and a lower support rod; the elastic tapered protrusions is arranged on the elastic lower support cover; the lower support rod is configured to supports the elastic lower support cover from a lower end of the elastic lower support cover and makes the elastic tapered protrusions abutting against the second groove.  
However, Lee modified by Chen teach wherein the lower support piece (Lee: Fig. 3, lower locating device 52) comprises an elastic lower support cover (Chen: Fig. 3, projection 311) arranged on the inner bottom portion of the bracket (Chen, bracket 33, projection 311 at lower part of bracket 33 and a lower support rod (Chen, rod-like element of union joint 31); the elastic tapered protrusions is arranged on the elastic lower support cover (both Lee and Chen show tapered protrusions at top end of lower support cover 311 of Chen or lower locating device 52 of Lee, see annotated figure D above); the lower support rod is configured to supports the elastic lower support cover from a lower end of the elastic lower support cover and makes the elastic tapered protrusions abutting against the second groove (Chen: Fig. 3, rod-like part of union join 31 supports the projection 311 to be making the tapered protrusion at 311 to be abutting against second groove of Lee, see annotated figure D above).  
Regarding claim 5, Lee alone fails to disclose wherein a lower end of the elastic lower support cover comprises a blind hole; the lower support rod inserts into the blind hole and makes the elastic tapered protrusion abutting against the second groove.  
However, Lee modified by Chen teach wherein a lower end of the elastic lower support cover comprises a blind hole (Chen: Fig. 3, projection 311 has a blind hole to accommodate the rod-like structure of 31); the lower support rod inserts into the blind hole and makes the elastic tapered protrusion abutting against the second groove (Chen: Fig. 3, rod-like part of union join 31 supports the projection 311 to be making the tapered protrusion at 311 to be abutting against second groove of Lee, see annotated figure D above). 
Regarding claim 6, Lee discloses a shooting stabilizer (Fig. 1, self-shooting stabilizer), comprising: a clamping device (Fig. 1, clamp 4); a vertical handle (Fig. 1, bar handle 8); a horizontal handle (Fig. 1,  stabilizer handle 3), and a handheld anti-shake stabilizer (Fig. 3, various elements including 53, 52, 5, 32 and 31); wherein the handheld anti-shake stabilizer (Figs 1, 3) comprises a bracket (Fig. 3, stabilizer bracket 51), a horizontal balance piece (see annotated figure A above), an upper support piece arranged on an inner top portion of the bracket (Fig. 3, upper locator 53 arranged at inner top portion of 51), and a lower support piece arranged on an inner bottom portion of the bracket (Fig. 3, lower locating device 52 arranged at inner bottom portion of 51); wherein an upper connecting portion is arranged on a top portion of the bracket and a lower connecting portion is arranged on a bottom portion of the bracket (see annotated figure A above); the horizontal balance piece comprises a connecting piece arranged in the bracket and a connecting rod connected to the connecting piece and extending to an outside of the bracket (see annotated figures A and B above); an upper portion of the connecting piece (see annotated figure A above) comprises a first groove (see annotated figure C above); an inner wall of the first groove is a smooth curved surface (Figs 1 and 2); a lower portion of the connecting piece comprises a second groove  (annotated figure A above adjacent to lower locating device 52; due to the shape of the circular stabilizer disk 31 of having a hollowed center region, as shown by Fig. 2, a second groove is also formed); a lower end of the upper support piece is a spherical surface (Fig. 1, lower end of 53 appear to be round within first groove of annotated figure C); the lower end of the upper support piece abuts against the first groove to fit with the inner wall of the first groove (Fig. 1); an upper portion of the lower support piece comprises a tapered protrusion configured to abut against a bottom portion of the second groove (see annotated figure D above); 
However, Lee fails to disclose the taper protrusion of the lower support piece is an elastic taper protrusion. 
Nevertheless, Lee describes that the upper locator 53 and the lower locator 52 are designed for the functionality of positioning during usages (which serving as part of gimbal mechanism), and thus because of repeated back and forth stabilization (angular) movements at stabilizing disk 31 of the stabilizing handle 3 during gimbal operation, it would be logical to make the taper protrusion at lower locating device 52 to be elastic for improved cushioning and dampening of the repeated motion in back and forth stabilizing movements. As a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to make the taper protrusion of the lower support piece to be an elastic tapered protrusion. 
Meanwhile, Chen teaches a lower end of the upper support piece is a spherical surface (Chen, being of same analogous art of handheld smartphone/camera stabilize stick with handle, teaches in Fig. 3 that bottom end of rotating shaft post 321 has a spherical surface). 
Furthermore, Lee modified by Chen teach wherein the clamping device is arranged on an upper portion of the upper connecting portion (Chen Fig. 4, clamp 4 arranged on upper connecting portion of Lee (see annotated figure A)); the vertical handle is arranged on a lower portion of the lower connecting portion (Lee: see annotated figure A above for lower connecting portion, meanwhile, Chen teach a bar handle 8 in fig. 1 and can be adapted to be arranged at lower part of lower connecting portion of Lee); the horizontal handle is arranged on the connecting rod (see annotated figure B above and handle 3 in Figs 1 and 2 of Lee). 

Regarding claim 7, Lee alone fails to disclose wherein the upper support piece comprises a mounting seat mounting on the bracket and an upper abutting rod fixed on the mounting seat; a lower end surface of the upper abutting rod is the spherical 11surface.  
However, Lee as modified by Chen teach wherein the upper support piece (Lee:  annotated figure A above) comprises a mounting seat (Chen: Fig. 3, fixing head 32) mounting on the bracket (Chen: Fig. 3,  bracket/connecting portion 33) and an upper abutting rod fixed on the mounting seat (Chen: Fig. 3, upper abutting rod/rotating shaft post 321 fixed on fixing head 32); a lower end surface of the upper abutting rod is the spherical surface (Fig .3, lower end surface of shaft post 321 is spherical).  
Regarding claim 8, Lee alone fails to disclose wherein the lower support piece comprises an elastic lower support cover arranged on the inner bottom portion of the bracket and a lower support rod; the elastic tapered protrusions is arranged on the elastic lower support cover; the lower support rod is configured to supports the elastic lower support cover from a lower end of the elastic lower support cover and makes the elastic tapered protrusions abutting against the second groove.  
However, Lee modified by Chen teach wherein the lower support piece (Lee: Fig. 3, lower locating device 52) comprises an elastic lower support cover (Chen: Fig. 3, projection 311) arranged on the inner bottom portion of the bracket (Chen, bracket 33, projection 311 at lower part of bracket 33) and a lower support rod (Chen, rod-like element of union joint 31); the elastic tapered protrusions is arranged on the elastic lower support cover (both Lee and Chen shows tapered protrusions at top end of lower support cover 311 of Chen or lower locating device 52 of Lee, see annotated figure D above); the lower support rod is configured to supports the elastic lower support cover from a lower end of the elastic lower support cover and makes the elastic tapered protrusions abutting against the second groove (Chen: Fig. 3, rod-like part of union join 31 supports the projection 311 to be making the tapered protrusion at 311 to be abutting against second groove of Lee, see annotated figure D above).  
Although Lee fails to disclose the taper protrusion as being elastic taper protrusion.  Nevertheless, as taught in Lee, the upper locator 53 and the lower locator 52 are designed for the functionality of positioning during usages, serving as part of gimbal mechanism, thus because of repeated back and forth stabilization (angular) movements at stabilizing disk 31 of the stabilizing handle 3 during gimbal operation, it would make sense to make the taper protrusion at lower locating device 52 to be elastic for cushioning and dampening the repeated rapid back and forth stabilizing movements. As a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to arrive at the elastic tapered protrusion. 

Regarding claim 10, Lee fails to disclose wherein the horizontal handle is hinged on one end of the connecting rod. 
However, Chen teaches wherein the horizontal handle is hinged on one end of the connecting rod (Figs 3, 5 and 6, handle 4, 41 is hinged at 42). 

Regarding claim 11, Lee alone fails to disclose wherein an elastic self-locking structure is arranged between the connecting rod and the horizontal handle; the elastic self-locking structure is configured to automatically lock and fix the horizontal handle when the horizontal handle is unfolded or folded.  
However, Chen teaches wherein an elastic self-locking structure is arranged between the connecting rod and the horizontal handle; the elastic self-locking structure is configured to automatically lock and fix the horizontal handle when the horizontal handle is unfolded or folded (Figs 4 and 6 show unfolded and folded states; English translation copy at page 3, lines 22-25: Bowl portion 42 is embedded in assemblage gap by interference fit when initially assembling, and after bowl portion 42 installs, bowl portion 42 can arbitrarily angled move after embedding gap.’ Based on the implicit teachings from Chen above, the interference fit and arbitrarily angled movement of bowl portion 42 implies that an elastic self-locking structure is present to provide the interference fit and allowing various angled movement without inadvertent unlocking).

Regarding claim 12, Lee fails to disclose wherein the elastic self-locking structure comprises a receiving groove arranged on a hinged end of the horizontal handle.
However, Lee modified by Chen teach wherein the elastic self-locking structure comprises a receiving groove arranged on a hinged end of the horizontal handle (Chen Fig. 6, the handle 41 at hinged end to 42 has a groove), a support rod arranged in the receiving groove (Chen, it appears a pin or rod is arranged at the hinge of 41 to 42), an elastic piece pressed against the support rod to provide elastic force (Chen: English translation copy at page 3, lines 22-25: Bowl portion 42 is embedded in assemblage gap by interference fit, thus the interference fit of 42 is implied by having an elastic piece), and a plurality of limiting grooves arranged on the hinged end of the connecting rod (based on the teachings of Chen in page 3 that bowl portion 42 can arbitrarily angled move, it appears that limiting grooves should be formed to allow the 42 to have arbitrary angled movement capability); one end of the support rod extends out of the receiving groove (Fig. 6, it appears a pin may slightly be extending out); the limiting grooves match the support rod (although Chen fails to disclose any limiting groove matched to the support rod, but it is commonly known that a grooved hole can be matched for insertion by a hinge pin by interference fit).   
Regarding claims 2, 3, 5, 6, 7, 8, 10, 11, and 12,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by Chen based on the same rationales as previously discussed for claim 1 above, thereby omitted herein for brevity.

Regarding claim 20, Lee discloses wherein the shooting stabilizer (Fig. 1) further comprises a telescopic rod (Figs 1 and 3, telescoping rod 6); the vertical handle is of a hollow structure and is sleeved on the telescopic rod (Fig. 1, handle 8 is hollow and sleeved on telescoping rod 6); the clamping device is rotatably connected to a top portion of the telescopic rod (Fig. 1, clamp 4 rotatably connected to top of 6 via 5).

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (CN 205942231, hereinafter referred to as “Lee”) in view of Chen (CN 205618946, hereinafter referred to as “Chen”), and further in view of Heinrich (DE 10242299A1, hereinafter referred to as “Heinrich”). 
Regarding claims 4 and 9, Lee and Chen, singularly or in combination fails to disclose, teach or suggest wherein an upper portion of the elastic lower support cover comprises a third groove matched with a 10lower portion of the connecting piece to limit a tilt angle of the connecting piece.  ‘
However, Heinrich teaches in Figs 2, 4, 6 and 8 of a sealing element 18 (lower support cover) having an annular surface 21 creating a concentric groove above annular recess 26 (third groove) at ends matched with and encompassing a sealing surface 16 of the ball socket 10 (connecting piece).  Referring to English translation in [0038] of Heinrich, top of the ring surface 21 of the sealing element 18 at the stop 42 of the ring 13 and limits the maximum tilt angle 41. 
As a result, Heinrich teach wherein an upper portion of the elastic lower support cover comprises a third groove matched with a 10lower portion of the connecting piece to limit a tilt angle of the connecting piece (upper portion of sealing element 18 has a groove (located above recess 26) matched with a lower portion of ball socket 10 to limit maximum tilt angle 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee by Heinrich based on the rationale that the configuration for achieving limitation on the maximum tilt angle (41) as taught by Heinrich serves well to modify Lee so that the constant back and forth rocking or roly-poly or angular movements during gimbal operation can be improved so as to avoid excessive rocking or tilt angles.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (CN 205942231, hereinafter referred to as “Lee”) in view of Chen (CN 205618946, hereinafter referred to as “Chen”), and further in view of Xu (CN 207848909, hereinafter referred to as “Xu”, and further in view of Li (US 20160252799, hereinafter referred to as “LI”).   
Regarding claim 14, Lee and Chen, singularly or in combination fails to disclose, teach or suggest wherein the shooting stabilizer further comprises a remote control detachable arranged on the horizontal handle; the remote control is self-locked on the horizontal handle through a first magnetic attraction assembly arranged in the remote control and the horizontal handle.  
However, combined teachings of Xu and LI teach wherein the shooting stabilizer further comprises a remote control detachable arranged on the horizontal handle; the remote control is self-locked on the horizontal handle through a first magnetic attraction assembly arranged in the remote control and the horizontal handle (Xu: Fig. 1, Bluetooth remote control 40 detachable arranged on a handle 10 by locking to a magnet 13;  Li teaches a remote control in [0027] last 6 lines and [0028]: “some other remote control components are deployed inside handheld portion 14”, configured to a handle 14 oriented horizontally in Fig. 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee by Xu and Li combined based on the rationale that the features such as remote control and magnet as taught by Xu and Li, which are available in the same field of endeavor and analogous art as that of Lee, serve useful or improved added functionalities above and beyond the basic functionality of portable device stabilizing of Lee.  For example, the remote control allows user to make real-time video capture changes on the fly with convenience, and the magnet allows for improved attachment/detachment convenience.  Therefore, as indicated by above discussions, there would be some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference (Lee) or to combine prior art reference teachings (of Lee, Chen, Xu and Li) to arrive at the claimed invention. (see MPEP 2143 for details). 

Regarding claim 15, Lee, Chen, Xu and Li, singularly or in any combination fail to disclose teach or suggest wherein the first magnetic 12attraction assembly comprises a first magnet arranged inside the horizontal handle and a second magnet arranged inside the remote control.  However, as well-known according to conventional physics, a pair of magnets can be made to attract to one another when placed in opposite polarity, and thus having one magnet mounted inside handle, while having second magnet mounted to a remote control, facilitates the remote control to be magnetically attracted and attached to the handle. As a result, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrive at wherein the first magnetic 12attraction assembly comprises a first magnet arranged inside the horizontal handle and a second magnet arranged inside the remote control, based on conventional knowledge in physics.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (CN 205942231, hereinafter referred to as “Lee”) in view of Chen (CN 205618946, hereinafter referred to as “Chen”), and further in view of Coste (US 20140143967, hereinafter referred to as “Coste”). 
Regarding claim 16, Chen teaches of the horizontal handle being folded on the vertical handle (Fig. 6, handle 4 folded to handle 1).  However, Lee, Chen, Xu and Li, singularly or in any combination fail to disclose teach or suggest wherein when the horizontal handle is folded, the horizontal handle is self-locked on the vertical handle through a second magnetic attraction assembly arranged inside the horizontal handle and the vertical handle.  
However, Coste teaches in [0075] that magnetic means can be positioned so as to ensure maintaining some elements of said device 1 together. In particular, the segments 60 of the handle 6, the casing 4, the pan 3, its tube 13 or the wings 50 of the brush 5 may include magnets to help keeping them together and a simple manipulation by the user, namely pulling, allows the magnetically imposed release. As a result, it would have been obvious a person of ordinary skill in the art to adopt the teachings from Coste to modify Lee to arrive at the following: wherein when the horizontal handle is folded, the horizontal handle is self-locked on the vertical handle through a second magnetic attraction assembly arranged inside the horizontal handle and the vertical handle (According to teachings from Coste, magnet can be added to both the horizontal and vertical handles of Lee, so as to facilitate self-locking).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee by Coste based on the rationale that Coste offers beneficial feature for achieving ease of maintaining handle/tube elements firmly held together using magnets while allowing for simple user manipulation later to release.

Regarding claim 17, Lee, Chen, Xu and Li, singularly or in any combination fail to disclose teach or suggest wherein the second magnetic attraction assembly comprises a third magnet arranged inside the vertical handle and a fourth magnet arranged inside the horizontal handle. However, it would have been obvious to arrive at the features of wherein the second magnetic attraction assembly comprises a third magnet arranged inside the vertical handle and a fourth magnet arranged inside the horizontal handle by one of ordinary skill in the art in view of teachings from MPEP 2144.04 V(B) because the court held that mere duplication of parts (i.e. third magnet, fourth magnet, etc) has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 V(B) for details). 

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (CN 205942231, hereinafter referred to as “Lee”) in view of Chen (CN 205618946, hereinafter referred to as “Chen”), and further in view of Coste (US 2014014396, hereinafter referred to as “Coste”), and further in view of Bluehorn Portable Selfie Stick Tripod with Wireless Remote Shutter sold on amazon.com, hereinafter referred to as “Bluehorn”). 
Regarding claim 18, Lee, Chen, Xu, Li, and Coste, singularly or in any combination, fail to disclose, teach or suggest wherein the vertical handle comprises a socket portion and a cylindrical handle body; the cylindrical handle body is equally divided into a plurality of arc-shaped handle portions; a handle body connecting piece is fixedly arranged on one end of the socket portion; the arc-shaped handle portions are hinged to the handle body connecting piece.  
However, Bluehorn teaches wherein the vertical handle comprises a socket portion and a cylindrical handle body (first two roll-over images in page 1 has a selfie stick with a handle that has a protruding ball-like portion (socket portion) and a hand-held cylindrical body); the cylindrical handle body is equally divided into a plurality of arc-shaped handle portions (first two roll-over images, 3 arc-shaped handle portions serving as tripod stand); a handle body connecting piece is fixedly arranged on one end of the socket portion (the semi-spherical/protruding ball-like metal joint has a portion (handle body connecting piece) for attaching the 3 arc-shaped handle portions); the arc-shaped handle portions are hinged to the handle body connecting piece (lower left circular blown-up image of second roll-over image).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee by Bluehorn based on the following rationale, namely that Bluehorn is a readily-available commercial product which offers distinct functional features different from Lee, and has the arc-shaped legs/handle portions for allowing to serve as a tripod stand, and has a wireless remote control on one of the arc-shaped handle portion as well as removed, to perform real-time zoom-in/zoom-out and shutter functions on the fly, 

Regarding claim 19, Lee, Chen, Xu and Li, singularly or in any combination fail to disclose teach or suggest wherein the third magnet is arranged on the socket portion.
However, it would have been obvious based on the teachings from MPEP 2144.04 VI(C) to arrive at wherein the third magnet is arranged on the socket portion (because according to MPEP 2144.04 VI(C), rearrangement of parts are held to be an obvious matter of design choice). 
Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lu (CN 107701888) discloses a shooting stick with arc-shaped handle portions and magnet in ball joint. Chu (US 9243741) discloses a telescoping stick holder with clamp and a spherioidal joint to receive a ball.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632        

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632